Citation Nr: 1220371	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  09-14 962	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969 and from February 1, 1991 to March 24, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision, by the White River Junction, Vermont RO, which denied the Veteran's claims of entitlement to service connection for headaches and a sleep disorder.  

In August 2009, the Board remanded the case to the RO to afford the Veteran an opportunity to testify before a Veterans Law Judge at the RO.  

On November 18, 2009, the Veteran appeared at the Detroit, Michigan RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  The Veteran accepted this hearing in lieu of an in-person hearing. A transcript of the hearing is of record. At the hearing, the Veteran submitted additional evidence for which he provided written waiver of RO review under 38 C.F.R. § 20.1304 (2011).  

In July 2010, the Board again remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in September 2011.  

The September 2008 rating decision also denied service connection for a mental disorder.  The Veteran filed a timely notice of disagreement (NOD) as to all issues addressed in the September 2008 rating decision, and a statement of the case (SOC) was issued in March 2009, addressing all issues.  However, in a statement attached to his substantive appeal (VA Form 9), received in April 2009, the Veteran specifically stated that he was appealing only the denial of service connection for headaches and a sleep disorder.  See 38 C.F.R. §§ 20.200, 20.202 (2011).  

The Board notes that, after the September 2011 SSOC was issued, the Veteran submitted additional evidence in support of his claim.  When the Board receives pertinent evidence that was not initially considered by the agency of original jurisdiction (AOJ), the evidence must be referred to the AOJ for review unless this procedural requirement has been waived.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).  Here, the Veteran waived AOJ review of the newly submitted evidence; as such, the Board may properly consider such evidence.  Id.   


FINDINGS OF FACT

1.  The Veteran does not have headaches that are attributable to his active military service; nor were they caused or made worse by service-connected convulsive disorder.  

2.  The Veteran does not have a sleep disorder that is attributable to his active military service; nor was it caused or made worse by service-connected convulsive disorder.  


CONCLUSIONS OF LAW

1.  The Veteran does not have headaches that are the result of disease or injury incurred in or aggravated during active military service; headaches are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).  

2.  The Veteran does not have a sleep disorder that is the result of disease or injury incurred in or aggravated by active military service; a sleep disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in April 2008 from the RO to the Veteran, which was issued prior to the RO decision in September 2008.  An additional letter was issued in September 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the service connection issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations afforded the Veteran are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295(2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  They provided opinions pertinent to the issues.

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  


II.  Background

The service treatment records reflect that the Veteran was seen in November 1968 for complaints of diffuse headaches and syncope on 2 occasions.  The service treatment reports, including his October 1966 enlistment examination and the July 1969 discharge examination, are completely silent with respect to any complaints, findings or diagnoses of a sleeping disorder.  On the occasion of his separation examination in July 1969, the Veteran reported a history of frequent and severe headaches.  Neurological evaluations were reported as normal.  

A VA hospital summary dated in June 1970 reflects that the Veteran was admitted to a hospital for black-out spell and tonic clonic movement of all of his extremities.  It was noted that he had similar episodes in service, and he was placed on Dilantin.  The diagnosis was seizure disorder of unknown origin.  A demobilization examination, dated in March 1991, noted a past medical history of seizures.  The examination report was negative for any findings or diagnoses of headaches or a sleep disorder.  

Private treatment reports dated from September 1986 to April 1996 reflect ongoing clinical attention and treatment for seizures.  

Of record is a treatment report from Dr. Wayne Tucker, dated in January 2004, indicating that the Veteran was diagnosed with a seizure disorder within one year of his discharge from service.  He further stated that it was conceivable that the Veteran's seizure disorder manifested within one year of the Veteran's discharge and possibly prior to his discharge from the service.  A VA examination report, dated in April 2004, noted a diagnosis of convulsive disorder with nocturnal generalized tonic-clonic seizures.  

A rating action in May 2004 granted service connection for a convulsive disorder, evaluated as 40 percent disabling, effective from January 21, 2004.  

During a VA examination in June 2007, the Veteran stated that the primary side effect from medication for seizures was chronic fatigue, drowsiness and a chronic sensation of sleepiness.  He also stated that he occasionally fell asleep during the day, even at work, when he was on the medication.  The main symptoms were chronic drowsiness, chronic fatigue and chronic sleepiness.  The assessment was seizure disorder, with the last documented seizure in March 2007; and chronic fatigue and drowsiness felt secondary to the Veteran's seizure medication.  

The Veteran's claim for service connection for a sleep disorder and headaches was received in January 2008.  Submitted in support of his claim was a lay statement from G. M., dated in January 2008, indicating that, while serving on a personnel interview panel with the Veteran, she observed a delayed reaction in his response and interaction with candidates.  G. M. noted that they thought the Veteran had fallen asleep; she stated that, sometime later, the Veteran explained that he suffers from seizures and one side affect is the sleepiness that was observed.  

On the occasion of a neurological evaluation in April 2008, the Veteran gave a history of headaches, with onset about one year earlier, usually in the mornings.  The nature of the headaches was dull and throbbing, which involved the frontal area and was generalized to the occipital area.  The assessment was chronic headaches, not caused or aggravated by the current seizure disorder.  

The Veteran was also afforded a VA examination for mental disorders in April 2008.  It was noted that the Veteran had never been evaluated or treated for mental or emotional issues; he stated that his only issues related to his seizure disorder.  Following a mental status examination, the examiner stated that the Veteran did not meet the criteria for any psychiatric diagnosis; his mental health complaints were not clinically significant in that there was no marked distress or significant impairment in social or occupational functioning.  The Veteran was diagnosed with sleep disturbance due to medical condition.  

In a VA outpatient treatment note from the Chief of Neurology, dated April 9, 2008, it was noted that the Veteran was concerned about his early morning awakenings, most likely attributed to his obstructive sleep apnea.  During a clinical visit in April 2008, the veteran stated that morning headaches were often associated with sleep apnea.  It was also noted that the Veteran experienced loud snoring and had a body mass index of 29.8.  A sleep study, conducted in May 2008, revealed a diagnosis of obstructive sleep apnea, with strong posture exacerbation, and mild periodic limb movement disorder.  

Submitted in support of the Veteran's claim was a copy of an internet article "Apnea and Epilepsy," dated in May 2008, indicating that a study done at the University of Michigan revealed that one third or more of epilepsy patients also had sleep apnea. It was also reported that sleep apnea does disrupt sleep and this causes excessive daytime sleepiness, an inability to concentrate and headaches.  The article also stated that further proof of some connection between epilepsy and sleep apnea is the increased frequency of breathing problems in people using the "vagus nerve stimulator."  

Of record is an office note from Southfield West Medical Center, dated in September 2008, indicating that the Veteran was seen for a follow-up evaluation of his convulsive disorder.  The Veteran indicated that he had been diagnosed with a bad case of sleep apnea.  He also indicated that, after he had a sleep study, he was told that there were 72 different occasions where he was not breathing in 1 hour.  The Veteran reported that he had occasional headaches, which he described as a generalized complaint all over the head.  The examiner noted that the Veteran did have a history of migraines.  The examiner stated that there was a question of the Veteran's seizures being associated with sleep apnea.  

At his hearing in November 2009, the Veteran indicated that he had had headaches since service; however, he treated the headaches himself.  The Veteran noted that his headaches were mentioned on his separation examination.  The Veteran stated that the headaches became severe around 1999; he noted that he had headaches twice a month.  The Veteran also testified that he had been having symptoms of sleep apnea for a long time; he had been experiencing symptoms of sleep apnea associated with his seizure disorder.  

The Veteran was afforded a VA examination in October 2010.  The examiner noted that the records indicated that the headaches started one year prior to the April 2008 examination; he also noted that sleep apnea was noted in the psychiatric examination for the April 2008 examination.  It was noted that the Veteran had had seizures since 1968; the seizures occurred in sleep only, with the most recent one occurring in November 2009.  The Veteran indicated that he experienced at least one seizure per month in the past 12 months.  An EEG was normal both awake and asleep.  The pertinent diagnosis was chronic seizure disorder, on treatment with anticonvulsants.  

An examination for evaluation of respiratory disease was also conducted in October 2010.  At that time, the Veteran indicated that he goes to sleep and 4 to 5 hours later, he gets up and tries to get back to sleep; he noted that he had had this problem for the past 15 years.  He had a sleep study on May 2, 2008 and was diagnosed with obstructive sleep apnea.  The Veteran indicated that he feels better when he uses a CPAP machine.  The Veteran's pulmonary history was negative, except for sleep apnea, with related symptoms of snoring.  The pertinent diagnoses of the sleep study were obstructive sleep apnea syndrome with strong posture exacerbation and mild periodic limb movement disorder.  The diagnosis was obstructive sleep apnea.  The examiner stated that the obstructive sleep apnea was likely independent and not related to nor aggravated by the Veteran's service or service-connected seizure disorder.  

A neurological evaluation was also conducted in October 2010.  The Veteran reported the onset of headaches in service; he stated that aspirin helped him in service.  The Veteran indicated that he currently experiences headaches in the forehead area associated with nausea; he reported having headaches once a week lasting 2 to 3 hours.  It was noted that fundoscopy and mental examinations were normal.  Cranial nerves were intact; cerebellar examination was normal.  CT scan of the head revealed no acute hemorrhage or infarction.  The ventricle and cortical sulci appeared prominent, consistent with mild diffuse cortical atrophy, which remained unchanged since April 22, 2008.  No gross intra or extra-axial lesion or midline shift noted.  The pertinent diagnosis was mild tension headaches, likely independent and not likely due to nor aggravated by the Veteran's service-connected seizure disorder.  

Received in October 2011 were lay statements from individuals attesting to the fact that the Veteran has suffered from a sleep disorder related to the seizures that he has especially at night.  These individuals contend that the Veteran has suffered from symptoms of a sleep disorder ever since his discharge from military service.  

Also received in October 2011 were VA progress notes dated from April 2004 to September 2011.  These records show that the Veteran was receiving ongoing clinical attention for his sleep disorder.  

Of record is a statement from Dr. Shailaja Gaddam, dated in November 2011, indicating that he has known the Veteran since June 2011.  It was noted that the Veteran has a history of localization related epilepsy.  The Veteran related that he was recently diagnosed with obstructive sleep apnea.  Dr. Gaddam stated that, as per the literature and medical information, untreated obstructive sleep apnea can exacerbate the underlying epilepsy.  

III.  Analysis

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish service connection, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may be established for disability that is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The provisions of 38 C.F.R. § 3.310 indicate, in pertinent part, that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran can attest to factual matters of which he has first- hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board may weigh that testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); See 38 C.F.R. § 3.102.  

A.  Headaches

After review of the evidentiary record, the Board finds that the preponderance of the evidence is against the claim of a relationship between the Veteran's complaints of headaches and active military service.  A headache disability due to injury or disease in service is not shown.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In this regard, while the service treatment reports (STRs) show that the Veteran was seen for complaints of headaches, these records do not establish the presence of a chronic disease in service.  STRs show no diagnosis for chronic headaches.  

Nor is there any evidence of continuity of symptomatology.  The first notation of chronic headaches associated with the record is dated in April 2008, many years after the Veteran's discharge from service.  Even the Veteran, in April 2008, reported that he had had a one-year history of headaches.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Moreover, none of the medical evidence of record relates the Veteran's current headaches to any event or incident during active military service, including the headaches he had then.  There is no medical opinion supporting the theory that there is a nexus between chronic headaches and service.  

Following an April 2008 neurological evaluation, the examiner reported an assessment of chronic headaches, which he opined were not caused or aggravated by the current seizure disorder.  More recently, following a VA examination in October 2010, the examiner reported a diagnosis of mild tension headaches, likely independent and not likely due to nor aggravated by the Veteran's service-connected seizure disorder; the examiner also stated that the headaches were less likely related to nor aggravated by military service.  Given medical opinion by the VA examiners, the Board finds that the evidence weighs against the Veteran's claim.  Weight is given to these opinions because of the medical expertise and because they appear to be supported by the record, including the notation in 2008 that the Veteran had had a one-year history of headaches.

The Board acknowledges the Veteran's contentions that he currently suffers headaches as a result of military service or, in the alternative, as a result of his convulsive disorder.  However, no medical evidence has been submitted to support this contention.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of chronic headaches and his views are of no probative value.  The Veteran is competent to comment on any symptoms involving headaches, but is not competent to provide a medical opinion concerning the appropriate diagnosis for these symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310(2007).  See also 38 C.F.R. § 3.159(a) (2) and Layno v. Brown, 6 Vet. App. 465, 469(1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

The Veteran testified to having headaches since military service, but the Board does not find this information to be credible.  His testimony is directly contradicted by the statements made elsewhere in the record, including at the April 2008 examination when he reported having had a one-year history of headaches.  The Board finds the report made to an examiner in the clinical setting to be more reliable.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for headaches, to include as secondary to service-connected convulsive disorder.  The benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 Vet. App. 49(1990).  

B.  Sleep Disorder

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a sleep disorder, to include as secondary to service-connected convulsive disorder.  38 C.F.R. § 3.102.  

The Board observes that the Veteran's service treatment records do not show that he complained of or was treated for any sleep disorder during his military service.  Additionally, the Board notes that it appears that the Veteran did not make any complaints related to sleep at his separation examination in July 1969.  (He reported a history of asthma as a child.)  He stated that there had been no change in his medical condition.  This is significant and will be afforded significant weight because this was at a time contemporaneous with military service.  See, e.g., struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  Likewise, there is no evidence of continuity of symptomatology during the intervening years after his discharge from service and the initial diagnosis.  According to the medical evidence of record, the Veteran was first diagnosed with sleep apnea in April 2008, many years after his discharge from service.  The Board notes that, in the absence of a demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The remaining question, therefore, is whether there is persuasive evidence of a relationship between a current sleep disorder and his service-connected convulsive disorder.  The Board notes that the record contains conflicting medical opinions.  In support of the Veteran's claim is the result of the April 2008 VA examination, which reported a diagnosis of sleep disturbance due to medical condition.  More recently, the Veteran submitted a private treatment report from Dr. Shailaja Gaddam, dated in November 2011, wherein he stated that as per the literature and medical information, untreated obstructive sleep apnea can exacerbate the underlying epilepsy.  (The Veteran's theory has been that the convulsive disorder has caused or aggravated the sleep apnea.)

On the contrary, the Veteran was afforded a VA examination in October 2010, to determine the etiology of his sleep disorder.  After a review of the claims file and physical examination of the Veteran, the VA examiner stated that the obstructive sleep apnea was likely independent and not related to nor aggravated by the Veteran's service or service-connected seizure disorder.  The Board finds the VA examiner's opinion to be persuasive as it was made after a review of the claims file, and an examination and interview of the Veteran.  Additionally, the examiner considered both secondary causation and aggravation as requested by the Board's remand instructions.  

The Board notes that the Veteran has also submitted several articles, discussed above, purporting to support the Veteran's service connection claim.  However, the Board notes that these articles are less than definite in their assumptions and conclusions, couching conclusions in speculative terms such as "suggest," "seems . . . related," and "suggest a link."  Moreover, all of the articles are general in nature and do not relate to the veteran's specific case.  

In short, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed obstructive sleep apnea as a result of his service in the military or as a result of service-connected disability.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"); citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  See also Madden v. Gober, 125 F.3d 1477, 1481  (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

In consideration of the evidence of record, the Board finds that the Veteran's sleep apnea was not caused or made worse by his service-connected convulsive disorder.  The competent medical evidence weighs against the claim.  Although the Veteran has set forth a theory of entitlement on a secondary basis, the October 2010 VA examiner considered the theory and did not endorse it.  There is no indication that the Veteran has the requisite expertise to provide a probative opinion on a complex medical matter such as an etiological relationship between obstructive sleep apnea and convulsive disorder.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, Dr. Gaddam's opinion does not support the Veteran's theory.  Indeed, Dr. Gaddam has indicated that it was the sleep apnea that has affected the epilepsy, not the other way around.)  Given this, the Board concludes that service connection is not warranted for a sleep disorder on a secondary basis.  See 38 C.F.R. § 3.310.  

For all the foregoing reasons, the Board finds that the claim of service connection for a sleep disorder must be denied on both a direct and secondary basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365(Fed. Cir. 2001).  


ORDER

Service connection for headaches is denied.  

Service connection for a sleep disorder is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


